[J-51-2016]
                 IN THE SUPREME COURT OF PENNSYLVANIA
                            EASTERN DISTRICT


IN RE: NOMINATION PAPERS OF LEON             :   No. 9 EAP 2016
WILLIAMS AS CANDIDATE FOR THE                :
PENNSYLVANIA HOUSE OF                        :   Appeal from the Order of
REPRESENTATIVES IN THE 192ND                 :   Commonwealth Court dated 2/18/2016
LEGISLATIVE DISTRICT                         :   at No. 54 M.D. 2016.
                                             :
                                             :   SUBMITTED: March 3, 2016
APPEAL OF: TERRY JACKSON AND                 :
RENEE ENGLISH,                               :
                                             :
                   Objectors                 :


                                       ORDER


PER CURIAM
     AND NOW, this 11th day of March, 2016, the Order of the Commonwealth Court

is AFFIRMED.

     Justice Eakin did not participate in the consideration or decision of this case.